Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isshiki et al. (9079603).
Regarding claim 1, Isshiki et al. shows a stator assembly (18-20, Fig. 1) for an electric motor, comprising:
a stator (18) with a plurality of windings (20, Fig. 4) circumferentially distributed about said stator, wherein said plurality of windings terminate in a plurality of winding terminations (U, V, W); and
a pre-fabricated connector (24, 23) attached to said stator via said plurality of winding terminations, said pre-fabricated connector fabricated prior to attachment to said stator, said pre-fabricated connector as fabricated comprising:
a first plurality of termination coupling members (22) divided into a first plurality of termination coupling member groups (phases U, V and W), wherein each termination coupling member of each termination coupling member group of said first plurality of termination coupling member groups is configured to be mechanically and conductively coupled to a different winding termination of said plurality of winding terminations (20u, 20v, 20w), wherein each termination coupling member group is mechanically and conductively coupled to one of a plurality of bus bars (Fig. 9), and wherein each bus bar of said plurality of bus bars includes an independent lug (39); and
an electrically insulating material (both sides of grooves 29, Fig. 6) overlaying portions of said plurality of bus bars, said electrically insulating material configured to prevent contact between said plurality of bus bars.
Regarding claim 20, Isshiki et al. also shows said plurality of windings comprised of copper wire with a round cross-section (column 4, line 7).
Regarding claim 22, Isshiki et al. also shows wherein each bus bar of said plurality of bus bars corresponds to a phase (U, V, W) of said electric motor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al. in view of Kokubu et al. (7187095).
Regarding claim 2, Isshiki et al. shows all of the limitations of the claimed invention except for wherein each termination coupling member of each termination coupling member group of said first plurality of termination coupling member groups is laser welded to said different winding termination of said plurality of winding terminations during attachment of said pre-fabricated connector to said stator.
Kokubu et al. shows the use of laser weld for the purpose of reducing weld operation times.
	Since Isshiki et al. and Kokubu et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use laser weld as taught by Kokubu et al. for the purpose discussed above.
Regarding claim 3, Kokubu et al. also shows the use of tungsten inert gas (TIG) weld (column 11, line 55).
Regarding claim 5, Kokubu et al. also shows the use of brazing (column 11, line 55).
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al. in view of Sakata (8120216).
Regarding claim 4, Isshiki et al. shows all of the limitations of the claimed invention except for the use of resistance weld.
Sakata shows the use of resistance weld for the purpose of reducing cost.
	Since Isshiki et al. and Sakata are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use resistance weld as taught by Sakata for the purpose discussed above.
Regarding claim 17, Sakata also shows the use of a copper material (column 4, line 35).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al. in view of Yamaguchi et al. (7579732)
Regarding claim 18, Isshiki et al. shows all of the limitations of the claimed invention except for wherein at least a portion of said plurality of bus bars are over-molded with said electrically insulating material.
Yamaguchi et al. shows the use of over-mold for the purpose of reducing cost.
	Since Isshiki et al. and Yamaguchi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use over-mold as taught by Yamaguchi et al. for the purpose discussed above.
Regarding claim 19, Yamaguchi et al.  also shows the use of a plastic material (column 4, line 59).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki et al. in view of Dang et al. (8497617).
Regarding claim 21, Isshiki et al. shows all of the limitations of the claimed invention except for said plurality of windings comprised of copper wire with a rectangular cross-section.
Dang et al. shows said plurality of windings comprised of copper wire with a rectangular cross-section for the purpose of increasing space factor.
	Since Isshiki et al. and Dang et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use said plurality of windings comprised of copper wire with a rectangular cross-section as taught by Dang et al. for the purpose discussed above.
Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious he stator assembly, further comprising a plurality of electrically insulating coupling member overlays, said plurality of electrically insulating coupling member overlays configured to prevent contact between said first plurality of termination coupling members as recited in claim 6; said pre-fabricated connector as fabricated further comprising a second plurality of termination coupling members divided into a second plurality of termination coupling member groups, wherein each termination coupling member of each termination coupling member group of said second plurality of termination coupling member groups is configured to be mechanically and conductively coupled to a different winding termination of said plurality of winding terminations, wherein each termination coupling member group of said second plurality of termination coupling member groups is mechanically and conductively coupled to one of a plurality of lugless bus bars, said electrically insulating material configured to prevent contact between said plurality of lugless bus bars, and said electrically insulating material configured to prevent contact between said plurality of bus bars and said plurality of lugless bus bars as recited in claim 9.  Claims 7, 8, 10-16 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



2/13/2021

/DANG D LE/Primary Examiner, Art Unit 2834